DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain 
meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are 
nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an acquirer configured to acquire” in claim 1.
“an estimator configured to estimate” in claim 1.
“an analyzer configured to acquire” in claim 2.
“a deriver configured to derive” in claim 8.
“a deriver configured to derive” in claim 9.
“a dissimilarity calculator configured to calculate” in claim 12.
“a correlation information generator configured to generate” in claim 14.
“an acquirer configured to acquire” in claim 20.
“an analyzer configured to reconstruct” in claim 20.
“a deriver configured to derive” in claim 20.
“an estimator configured to estimate” in claim 20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-7 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 
second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the reconstructed multivariate data" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the present examination “a reconstructed multivariate data” is assumed.  Clarification is required.
Claims 3-7 are rejected by virtue of their dependence from claim 2.
Claim 20 recites the limitation “the reconstructed multivariate data” in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the present examination, “a reconstructed multivariate data” is assumed.  Clarification is required.
Claim 21 is rejected by virtue of its dependence from claim 20.  
	
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis 
for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okitsu 
(JP 2018081523 A), hereinafter Okitsu.

	Regarding claim 1, Okitsu discloses: An abnormality detection device comprising:
an acquirer configured to acquire a plurality of detection results of a plurality of sensors that have detected a state of a detection target at predetermined time intervals; and (Okitsu, e.g., see fig. 1A to log collection unit (101) and pg. 4, lines 2-8 disclosing the log collection unit (101) operates in the diagnosis facility (130) to collect data of each sensor (203) of the diagnosis facility (130) as an [sic] facility operation log.  The facility operation log is time-series data in which sensor values are recorded at predetermined time intervals for the sensor (203) in the diagnosis target facility (130); see also fig. 2 to a plurality of sensors (203-1), (203-2), (203-3), and (203-4), and see pg. 3, lines 35-38 disclosing four sensors (203-1) to (203-4) for measuring temperature are installed in the rolling equipment (200), wherein the reference numeral (203) without “—” is used for the entire sensor and the facility diagnostic apparatus (100) evaluates the relationship between the outputs of the sensors (203); examiner notes that temperature is being interpreted as a state, and the rolling equipment (200) is interpreted as the detection target).
an estimator configured to estimate a specific sensor in which an abnormality is likely to occur among the plurality of sensors on the basis of a plurality of mode information elements obtained by performing a plurality of mode information acquisition processes of extracting features according to properties of the abnormality with respect to each of the plurality of detection results acquired by the acquirer. (Okitsu, e.g., see fig. 1A to memory (11), pre-diagnosis processing unit (110), and then look to fig. 1B clarifying the components of pre-diagnosis processing unit (110) to include an input sensor estimation unit (113); interpreted by the examiner to be “an estimator”; see also fig. 9 and  pg. 7, lines 32-38 disclosing the input sensor estimation unit (113) estimates the input sensor of each element based on the processing result of the abnormality detection unit (112), wherein fig. 9 discloses a flowchart illustrating an example of processing performed by the input sensor estimation unit (113), which includes step (903) for estimating an input sensor; see also pg. 7, line 29 – pg. 8, line 27 disclosing when there are a plurality of sensors (203) in the element, the abnormality detection unit (112) can identify the sensor (203) having a large contribution as the abnormality cause sensor; examiner interprets this to mean that “a large contribution to an abnormality” is synonymous with “likely to occur”; and the degree of abnormality is calculated with the average value of the normal period, the input sensor estimation unit (113) calculates the degree of abnormality of the past element and the degree of abnormality of each sensor (203) using the past facility operation log DB (102); see also pg. 3, lines 3-6 disclosing The storage device (12) stores an equipment operation log DB (database) (102), an input sensor DB (105), and an equipment element DB (106), and is accessed from the functional unit.  the facility operation log DB (102) stores operation information of the diagnosis facility (130).  the operation information is composed of sensor data of the diagnosis facility (130); examiner notes that plurality of mode information is interpreted as synonymous with operation information of the diagnosis facility (130), wherein a plurality of mode information acquisition is construed by the examiner as synonymous with the obtained and stored equipment operation of the input sensor database (105) and stored in the equipment operation log DB (102); see also pg. 8, lines 33-34 disclosing the input sensor DB (105) stores input sensor information of each element, which is a processing result of the diagnosis preprocessing unit (110)).

Regarding claim 2, Okitsu discloses: The abnormality detection device according to claim 1, further comprising:
an analyzer configured to acquire the plurality of mode information elements by reconstructing time-series information of the detection results acquired by the acquirer at the predetermined time intervals to multivariate data of each sensor according to a time structure and analyzing the reconstructed multivariate data according to a multivariate analysis method, (Okitsu, e.g., see fig. fig. 1A illustrating equipment diagnosis unit (120), abnormality detection unit (122); interpreted by the examiner to be synonymous with “an analyzer”, and abnormality filter unit (123), and also fig. 8 illustrating an abnormality detection log obtained by inputting the data of the facility operation log DB 102 shown in fig. 7 to the abnormality diagnosis algorithm; see also pg. 8, line 40 – pg. 9, line 3 disclosing the equipment diagnosis unit (120) is a process for detecting an abnormality occurrence time and an abnormal element of the equipment (130) to be diagnosed.  The equipment diagnosis unit (120) includes a data division unit (121), an abnormality detection unit (122), and an abnormality filter unit (123).  The equipment diagnosis unit (120) reads the data of the sensor (203) from the equipment operation log DB (102) for the period specified by the input device (14) or the like, and the data division unit (121) refers to the equipment element DB 104 to obtain the data of the sensor (203) as the equipment to be diagnosed; now look to figs. 7 and 8 illustrating the acquisition of a plurality of mode information elements through the reconstruction of time-series information of detected sensor outputs, wherein the spike in amplitude is indicative of an abnormality degree, and fig. 1B to abnormality detection unit (112); see also pg. 7, lines 15-27 disclosing the abnormality detection log is a graph (800) showing time series data representing the time transition of the degree of abnormality of the elements in the first half (207) of the rolling equipment (200), and a graph showing time series data representing the time transition of the degree of abnormality of each sensor A and B; see also pg. 5, line 30 – pg. 6, line 25 disclosing an abnormality detection unit (112) analyzes the data of the equipment operation log DB (102) classified for each element by the data division unit (111) to determine when there is an abnormality, wherein an abnormality occurrence time and cause are detected among a specific sensor of the plurality of sensors (203).  The processing of element abnormality degree calculation (step 601) and contribution degree calculation step (602) for the abnormality degree of each sensor (203) can be realized by the well-known abnormality diagnosis algorithm, specifically the multivariate statistical process management utilizing principal component analyses and abnormality diagnosis algorithms such as the Mahalanobis-Taguchi method, wherein an equipment operation log may be utilized and divided by time windows, the amplitude for each sensor (203) in each time window may be calculated and the amplitude is used for the degree of abnormality of the sensor; see also pg. 4, lines 9-15 disclosing the identifiers of the sensors A to D (203-1) to (203-4) are given to the names of the columns (1022) to (1025), and the data of the specific sensor (203) can be searched from the time and the identifier).
wherein the estimator estimates the specific sensor on the basis of the plurality of mode information elements acquired by the analyzer. (Okitsu, e.g., see fig. 9 disclosing the steps of estimating the specific sensor and pg. 8, lines 5-13 disclosing step (902), which discloses the degree of abnormality is calculated with the average value of the normal period, the input sensor estimation unit (113) calculates the degree of abnormality of the past element and the degree of abnormality of each sensor (203) using the past facility operation log DB 102.  Further, the average value of the normal period calculated in step (901) is calculated for the degree of abnormality of each sensor (203).  Step (903) estimates the input sensor of each element, the input sensor estimation unit (113) estimates the input sensor of each element based on the degree of abnormality of each sensor (203) in the normal period calculated in step (902), and the input sensor estimation part (113) stores the estimation result of the input sensor of each element in input sensor DB 105).

Regarding claim 3, Okitsu discloses: The abnormality detection device according to claim 2, wherein the analyzer introduces the time structure into the multivariate data according to a sliding window method. Okitsu may be relied upon as disclosing an equipment diagnostic apparatus characterized in that the time-series sensor data is divided into time windows, and the variance of the sensor values is defined as the degree of abnormality in each time window, e.g., see pg. 15, lines 12-14, however, figs. 7 illustrates the introduction of time structure into the multivariate data according to a sliding window method, wherein sensor A has a window of t0 to t1, which then slides to a second window of normal operation t1 to t2, and remains in normal operation from t2 to t3.  However, Sensor B illustrates normal operation in its first window of t0 to t1, which then slides to a second window of t1 to t2, and subsequently slides to window t2 to t3, depicting abnormal operation.

Regarding claim 4, Okitsu discloses: The abnormality detection device according to claim 3, wherein the analyzer removes noise of the multivariate data by setting a window width of the sliding window method to a predetermined value or more. (Okitsu, e.g., see figs. 7 and 8, wherein the removal of noise is depicted between the two figures, as well as a sliding window from t0, t1, t2, and t3 of fig. 7 to t1 and t2 of fig. 8, wherein a window width is set between t1 and t2 depicting the removal of erroneous datapoints/noise.  Also illustrated is a predetermined value of (811) and (812) which is disclosed on pg. 7, lines 24-28 disclosing an abnormality degree (811) for sensor A and an abnormality degree (812) for sensor B, interpreted by the examiner as synonymous with a predetermined value or more).

Regarding claim 5, Okitsu discloses: The abnormality detection device according to claim 2, wherein the analyzer reconstructs the detection result to multivariate data by causing each sensor group where two or more sensors have been selected to combine detection results of the same time of the sensor group for each detection time and acquires the plurality of mode information elements by analyzing the reconstructed multivariate data according to a multivariate analysis method. (Okitsu, e.g., see fig. 8 to graph (800) illustrating the reconstructed combined detection results of the multivariate data of graphs (801) and (802) containing the sensed parameters of sensors A and B, wherein times t0-t1 and t2-t3) from fig. 7 are incorporated into a new time t1-t2; see also pg. 7, lines 15-33 disclosing when there are a plurality of sensors (203) in the element, the abnormality detection unit (112) can identify the sensor (203) having a large contribution as the abnormality cause sensor; see also pg. 6, lines 27-29 disclosing the abnormality detection unit (112) calculates the T2 statistic as the degree of abnormality for each time according to equation 2 (                        
                            
                                
                                    T
                                
                                
                                    2
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        r
                                        =
                                        1
                                    
                                    
                                        R
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    r
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    σ
                                                
                                                
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            r
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                    ,) and mentioned document “multivariate statistical process management”).  

Regarding claim 6, Okitsu discloses: The abnormality detection device according to claim 5, wherein the analyzer reconstructs mode information for each sensor to multivariate data by causing each sensor group where two or more sensors have been selected to combine mode information obtained through multivariate analysis from the reconstructed multivariate data for each sensor according to an introduction of a time structure for each detection time and acquires the plurality of mode information elements by analyzing the reconstructed multivariate data according to a multivariate analysis method. (Okitsu, e.g., see fig. 18 to a principal component analysis and multivariate statistical process management, from a plurality of elements denoted by black dots of both univariate and multivariate statistical process management; furthermore, fig. 18 illustrates performing dimensional compression (611) by principal component analysis (PCA); interpreted by the examiner as combining mode information for each sensor group.  Each axis of fig. 18 is a variable, wherein the x-axis (variable 1) depicts a time structure, and the y-axis (variable 2) depicts the temperature.  Finally, in fig. 18, step (633), a reconstruction is produced which acquires the plurality of mode information elements by analyzing the reconstructed multivariate data according to a multivariate analysis method, e.g., see also pg. 6, line 38 – pg. 7, line 3 disclosing fig. 18 is a graph when the abnormality detection unit (112) performs abnormality diagnosis by principal component analysis and multivariate statistical process management).

Regarding claim 7, Okitsu discloses: The abnormality detection device according to claim 2, wherein the analyzer acquires the mode information for a predetermined type of sensor or mutually correlated sensors with respect to a predetermined number of sensors among the plurality of sensors. (Okitsu, e.g., see fig. 8 illustrating the acquisition of a plurality of mode information elements through the reconstruction of time-series information of detected sensor outputs, wherein the spike in amplitude is indicative of an abnormality degree, and fig. 1B to abnormality detection unit (112); see also pg. 3, lines 35-38 disclosing the use of a temperature sensor as the predetermined type of sensor; see also fig. 2 illustrated a predetermined number of sensors (203-1) – (203-4)).  

Regarding claim 8, Okitsu discloses: The abnormality detection device according to claim 1, further comprising: 
a deriver configured to derive a trajectory in which two mode information elements are combined, an element included in one mode information element is set as a value on a first axis of a two-dimensional phase plane, an element included in the other mode information element is set as a value on a second axis of the phase plane, and elements of the same time are set as coordinates,
wherein the estimator estimates the specific sensor on the basis of the trajectory derived by the deriver. (Okitsu, e.g., see figs. 7 and 8, wherein the sensor data from sensors A and B are acquired fig. 7 over time intervals t0 – t1 and t2-t3, and derived in fig. 8 from graphs (801) to the sensor data A of graph (701) and graph (802) to the sensor data B of graph (702), wherein the derived sensor data is combined in graph (800) showing a time transition between increases in amplitude between t1 and t2; see also fig. 1B to equipment/facility diagnosis unit (120) and pg. 8, line 38 – pg. 9, line 12 disclosing the equipment diagnosis unit (120) is a process for detecting an abnormality occurrence time and an abnormal element of the equipment (130) to be diagnosed.  The equipment diagnosis unit (120) includes a data division unit (121), interpreted by the examiner as the deriver, an abnormality detection unit (122), and an abnormality filter unit (123).  The data division unit (121), an abnormality detection unit (122), and an abnormality filter unit (123).  The equipment diagnosis unit (120) reads the data of the sensor (203) from the equipment operation log DB (102) for the period specified by the input device (14), and the data division unit (121) refers to the equipment element DB (104) to obtain the data of the sensor (203) as the equipment to be diagnosed, wherein the equipment diagnosis unit (120) filters and output[s] result[s] of the abnormality detection unit (122) based on the input sensor information for each element stored in the input sensor DB (105), when an abnormality occurs in a plurality of elements, the true abnormality factor can be narrowed down, and the abnormality diagnosis accuracy can be improved.  See also fig. 17 of abnormality detection unit (112) operating in tandem with abnormality unit (122) fed from the input of facility element data (104) and element dividing unit (103) illustrating both diagrams terminating at abnormality filter unit (123) and finally outputting the equipment element database (106); see also pg. 6, lines 16-37 disclosing fig. 17 shows a flowchart when the abnormality detection unit (112) performs abnormality diagnosis by principal component analysis and multivariate statistical process management, wherein the abnormality detection unit (112) normalizes the data of the facility operation log DB (102) classified for each element (610), and performs dimension compression by principal component analysis (PCA) (611), wherein the abnormality detection unit (112) calculates a Q statistic according to equation 1:                         
                            Q
                            =
                            
                                
                                    ∑
                                    
                                        p
                                        =
                                        1
                                    
                                    
                                        P
                                    
                                
                                
                                    
                                        
                                            (
                                            
                                                
                                                    x
                                                
                                                
                                                    p
                                                
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        ^
                                                    
                                                
                                                
                                                    p
                                                
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    , then the abnormality detection unit (112) calculates the T2 statistic as the degree of abnormality for each time according to equation 2:                         
                            
                                
                                    T
                                
                                
                                    2
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        r
                                        =
                                        1
                                    
                                    
                                        R
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    r
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    σ
                                                
                                                
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            r
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                    , then the abnormality detecting section (112) determines that monitors both the Q statistic and T2 statistic, or even one data exceeds a predetermined control limit is an abnormal value, and the abnormality detection unit (112) calculates the contribution degree of the data of each sensor (203) determined as an abnormal value by equation 3:                         
                            C
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    i
                                
                            
                            -
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                    
                                    
                                        A
                                    
                                
                                
                                    
                                        
                                            t
                                        
                                        
                                            k
                                        
                                    
                                    
                                        
                                            λ
                                        
                                        
                                            k
                                            k
                                        
                                        
                                            -
                                            1
                                        
                                    
                                    
                                        
                                            p
                                        
                                        
                                            i
                                            k
                                        
                                    
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    ); see also fig. 18 to a derived trajectory of the mode information combined and pg. 7, lines 1-3 disclosing the result of calculating the T2 statistic for the data subjected to dimensional compression becomes a graph (633) of fig. 18, and data of the degree of abnormality exceeding the control limit from the origin can be specified as abnormal data).

Regarding claim 9, Okitsu discloses: The abnormality detection device according to claim 1, further comprising:
a deriver configured to derive a trajectory on a two-dimensional plane in which a first axis of a coordinate plane represents information related to a measurement time of the mode information and a second axis of the coordinate plane represents information related to a measured value of the mode information. (Okitsu, e.g., see fig. 1B disclosing facility/equipment diagnosis unit (120) and data division unit (121), cited as synonymous with the “deriver”, wherein the data division unit (121) utilizes process (111) of dividing the data of the sensor (203) for each element with reference to the equipment operation log DB (102) and the equipment element DB (104).  This process is started after the data dividing unit [process] (111) receives designation of a period from the input device (14). The data dividing unit [process] (111) acquires data at the time (1021) corresponding to the specified period from the equipment operation log DB (102) and classifies the data for each sensor (1042) of the element (1041); see also fig. 18, step (633) providing a trajectory (depicted as a dark black arrow) on a two-dimensional plane, wherein the x-axis (variable 1) depicts a time structure, and the y-axis (variable 2) depicts the temperature, interpreted as the measured value of the mode information).  

Regarding claim 19, Okitsu discloses: A non-transitory computer-readable storage medium storing a program for causing a computer to:
acquire a plurality of detection results of a plurality of sensors that have detected a state of a detection target at predetermined time intervals; and (Okitsu, e.g., see fig. 1A to log collection unit (101) and pg. 4, lines 2-8 disclosing the log collection unit (101) operates in the diagnosis facility (130) to collect data of each sensor (203) of the diagnosis facility (130) as an [sic] facility operation log.  The facility operation log is time-series data in which sensor values are recorded at predetermined time intervals for the sensor (203) in the diagnosis target facility (130); see also fig. 2 to a plurality of sensors (203-1), (203-2), (203-3), and (203-4), and see pg. 3, lines 35-38 disclosing four sensors (203-1) to (203-4) for measuring temperature are installed in the rolling equipment (200), wherein the reference numeral (203) without “—” is used for the entire sensor and the facility diagnostic apparatus (100) evaluates the relationship between the outputs of the sensors (203); examiner notes that temperature is being interpreted as a state, and the rolling equipment (200) is interpreted as the detection target).
estimate a specific sensor in which an abnormality is likely to occur among the plurality of sensors on the basis of a plurality of mode information elements obtained by performing a plurality of mode information acquisition processes of extracting features according to properties of the abnormality with respect to each of the plurality of acquired detection results. (Okitsu, e.g., see fig. 1A to memory (11), pre-diagnosis processing unit (110), and then look to fig. 1B clarifying the components of pre-diagnosis processing unit (110) to include an input sensor estimation unit (113); see also pg. 7, line 32 – pg. 8, line 27 disclosing the degree of abnormality is calculated with the average value of the normal period, the input sensor estimation unit (113) calculates the degree of abnormality of the past element and the degree of abnormality of each sensor (203) using the past facility operation log DB (102).  See also fig. 9 and  pg. 7, lines 32-38 disclosing the input sensor estimation unit (113) estimates the input sensor of each element based on the processing result of the abnormality detection unit (12), wherein fig. 9 discloses a flowchart illustrating an example of processing performed by the input sensor estimation unit (113), which includes step (903) for estimating an input sensor; examiner notes that input sensor estimation unit (113) is interpreted as an estimator, which selects an input sensor among a host of sensors with regard to an abnormality to determine an estimate of which input sensor is most likely to produce an abnormality.  Further, the average value of the normal period calculated in step (901) is calculated for the degree of abnormality of each sensor (203).  The input sensor estimation unit (113) then estimates the input sensor of each element based on the degree of abnormality of each sensor (203) in the normal period calculated in step (902), and the input sensor estimation part (113) stores the estimation result of the input sensor of each element in input sensor DB (105).  A sensor (203) having a higher degree of abnormality or an average value of the degree of abnormality, interpreted by the examiner as synonymous with “mode information”, wherein “performing a plurality of mode information acquisition processes of extracting features” is synonymous with “estimating the input sensor of each element based on the degree of abnormality of each sensor (203); see also fig. 1B to log collection unit (101) in communicative connection with pre-diagnosis processing unit (110) and input sensor estimation unit (113); see also pg. 8, lines 33-34 disclosing the input sensor DB (105) stores input sensor information of each element, which is a processing result of the diagnosis preprocessing unit (110)).

Allowable Subject Matter

Claims 10-18 are objected to as being dependent upon a rejected base claim, but would be 
allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 10, the prior art of record as considered and understood by the examiner does 
not teach or fairly suggest:
	wherein the deriver derives the trajectory in relation to a correlated sensor.

Regarding claim 11, the prior art of record as considered and understood by the examiner does 
not teach or fairly suggest:
	a shape of the trajectory derived by the deriver is different from a shape of a trajectory in a normal state taken in combination with the other limitations of claim 11.
	
Regarding claim 12, the prior art of record as considered and understood by the examiner does 
not teach or fairly suggest:
	a dissimilarity calculator configured to calculate dissimilarity on the basis of a shape of the trajectory taken in combination with the other limitations of claim 12.
	Claims 13-14 would be allowable by virtue of their dependence from claim 12.

Regarding claim 15, the prior art of record as considered and understood by the examiner does 
not teach or fairly suggest:
	wherein the estimator generates a state transition matrix having an element for estimating whether or not the sensors and a combination of the sensors show an abnormal value for each combination of the sensors and estimates the specific sensor or estimates a cause of an abnormality or a type of abnormality related to the specific sensor on the basis of the generated state transition matrix 
	Claims 16-18 would be allowable by virtue of their dependence from claim 15.

Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 
U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Regarding claim 20, the prior art of record as considered and understood by the examiner does 
not teach or fairly suggest:
	a deriver configured to derive a trajectory in which an element included in one mode information element of two mode information elements selected from a plurality of mode information elements acquired by the analyzer is set as a value on a first axis of a two-dimensional phase plane, an element included in the other mode information element is set as a value on a second axis of the phase plane, and elements of the same time are set as coordinates; and an estimator configured to estimate two sensors related to the trajectory as specific sensors in which an abnormality is likely to occur when a shape of the trajectory derived by the deriver is different from a shape of a trajectory in a normal state taken in combination with the other limitations of claim 20.
	Claim 21 would be allowable by virtue of its dependence from claim 20.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 2020/0033831 A1 to Tauschinsky et al. relates to multivariate nonlinear autoregression for outlier detection.
US 2019/0041842 A1 to Cella et al. relates to methods and systems for detection in an industrial internet of things data collection environment with expert systems diagnostics and process adjustments for vibrating components.
US 10,878,385 B2 to Horrel et al. relates to a computer system and method for distributing execution of a predictive model.
	
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863